Title: From John Adams to Henry Colman, 9 July 1818
From: Adams, John
To: Colman, Henry



Dear Sir,
Quincy July 9th. 1818

I thank you for giving me an Opportunity to read a Discourse which I greatly regretted that the feeble State of my health would not allow me to hear.
Your Text is the Sublimest Expression of Patriotism, that ever was penned as far as I know.—Your Simple Scrutiny into the physical and moral Motives to Patriotism, proves that a Man who does not love his Country Native Country is a Monster, an unnatural, what shall I call him?
There is neither Hypocricy or Affectation, or Enthusiasm in your Patriotism any more than in the Duty of a Son to his Parent, or a Wife to her Husband, and let me add, lest I should alarm the Ladies, an Husband to his Wife.—
you have asserted the Superiority of Christian Patriotism with perfect Propriety, Lord! Read the Patriotism of Tacitus. I know not whether you will think the Wish of Nero that the Romans had but one Neck, was the Wish of Tyrany or of Phylanthropy.—Excuse me from saying a Word of modern Empires.—
May God, of his Infinite mercy grant, that our American Republick may never become a Roman or Napolion or a Wellingtonian Empire.—
I am, Sir, with unfeigned Esteem and Affection your Friend
John Adams—